ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 16-438 of HELI MARJO MYYRYLAINEN of JERSEY CITY, who was admitted to the bar of this State in 1998;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC l.l(a)(gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to communicate), RPC 1.15(a)(negli-*172gent misappropriation of trust funds), RPC 1.15(b)(failure to safeguard funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.3, RPC 1.4(b), RPC 1.15(a), RPC 1.15(b), RPC 1.15(d) and Rule 1:21-6, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having found that respondent did not violate RPC 1.1(a) and RPC 1.4(b), and having determined to dismiss those charged violations;
And the Disciplinary Review Board having further determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2015-0031E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that HELI MARJO MYYRYLAINEN of JERSEY CITY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.